Citation Nr: 0502659	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 July 
1971.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied appellant's claim of entitlement to service 
connection for PTSD.  

Appellant testified before the undersigned Veterans Law Judge 
in a Central Office hearing in December 2000.  A transcript 
of that testimony has been associated with the file.

In March 2001, the Board remanded appellant's claim of 
entitlement to service connection for PTSD, to the RO for 
further development.  That development having been completed, 
the claim now returns to the Board.

In January 2004, the RO granted service connection for slight 
sclerosis of facets at L5-S1, a complete grant of the benefit 
sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction 
over an issue where a rating decision constituted a full 
award of the benefit sought on appeal).  Therefore, the 
appeal is now limited to the issue set forth on the title 
page.


FINDINGS OF FACT

1.  Appellant did not engage in combat.  

2.  Appellant currently has a diagnosis of PTSD.

3.  The occurrence of an alleged in-service stressful 
experience has been verified.

4.  It is reasonable to conclude that the PTSD is related to 
the verified stressor of military service.
CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the grant of benefits, no further notice or 
development is required to comply with the Veteran's Claims 
Assistance Act of 2000 (VCAA) as to this claim.  38 U.S.C.A. 
§§ 5103, 5107.  

I.  Factual Background

The veteran served on active duty in the Army from November 
1968 to July 1971, including service in Vietnam from May 1969 
to June 1970.  His service personnel records indicate his 
military occupational specialty (MOS) in Vietnam was grader 
operator and air compressor operator.  His service personnel 
records show he received no awards or decorations that 
signify that he participated in combat actions.  While in 
Vietnam, he was assigned to 531st Engineer Detachment (531st 
Engr Det) and the 507 Engr Det.  His service medical records 
do not show a psychiatric disorder.

A psychological evaluation conducted in May 1997 revealed 
major depression, single episode, moderate and agoraphobia 
without panic disorder.  

In August 1997, appellant filed a claim seeking service 
connection for PTSD.

A statement submitted by the veteran in December 1997 
regarding his stressors in service indicated that his 
stressors included being subjected to multiple mortars and 
rocket attacks in Vietnam.  

VA treatment record in August 1997 shows provisional 
diagnoses of PTSD and depression.  In December 1997 appellant 
was diagnosed with depressive disorder.  

A letter from M.W., a friend of the veteran dated in February 
1998, describes his psychiatric symptoms.

Letters from the veteran's former spouse, dated in January 
and February 1998, describe his psychiatric symptoms.

A VA mental disorders examination conducted in March 1998 
revealed diagnoses of impulse control disorder, history of 
depressive episodes, and possible agoraphobia without panic 
disorder.  

VA treatment records dated in March 1998 show appellant was 
seen in Mental Health Clinic for PTSD symtomatology.  

In July 1998,Appellant was administered the Million Clinical 
Multiaxial Inventory II, however the results were not valid 
due to suggestive exaggeration or distortion on the part of 
appellant.  Appellant was seen again in August 1998, wherein 
the examiner stated he show several symptoms of combat 
related PTSD.  The examiner opined that he satisfied all 
criteria for a DSM-IV diagnosis of PTSD, chronic related to 
his tours in Vietnam.  

In July 1999, a response was received from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
indicating that there were numerous attacks on Long Binh Post 
located in Long Binh, the base camp location of 531st 
Engineer Detachment (531st Engr Det) and the 507 Engr Det, 
appellant's units of assignment during Vietnam.  

VA treatment records dated in September 1999 show a diagnosis 
of PTSD.  




II.  Legal Analysis

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Post service examination reports and treatment records from 
recent years include, among various diagnoses, a diagnosis of 
PTSD said to be related to the veteran's Vietnam service 
experiences.  There appears to be a satisfactory diagnosis of 
PTSD, and satisfactory medical linkage between the diagnosis 
and a purported service stressor.  The outcome of the case 
turns on whether there is satisfactory proof of a service 
stressor.

The veteran served in the Army and his service records 
indicate that while in Vietnam he primarily worked as grader 
and air compressor operator.  Service records show no combat 
decorations or other evidence of participation in combat.  As 
it is not shown the veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

Most of the veteran's claimed Vietnam stressors have not been 
verified by service records or independent evidence.  One 
claimed service stressor appears to be rocket and mortar 
attacks at his duty stations in Vietnam.  A court decision 
indicates that a rocket attack at a large base in Vietnam may 
be a sufficient PTSD stressor, and a veteran's claimed 
personal exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit, which was known 
to be generally exposed to the rocket attack.  Pentecost, 
supra.  Some documents from USASCRUR refer to numerous 
rocket/mortar attacks against two units with which the 
veteran had an assignment.  Given the available evidence, and 
the holding in Pentecost, the Board finds the particular 
stressor of rocket/mortar attacks is satisfactorily 
corroborated.

The post-service medical evidence contains an acceptable 
diagnosis of PTSD.  Medical records indicate the PTSD 
diagnosis rests at least in part on the general rocket/mortar 
attack stressor, which has been verified.  There is medical 
evidence linking the diagnosis to the verified stressor.

In sum, all elements for service connection for PTSD are 
reasonably established.  The Board finds, when resolving 
reasonable doubt in the appellant's favor, PTSD was incurred 
in service, warranting service connection.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

With resolution of reasonable doubt in the appellant's favor, 
entitlement to service connection for PTSD is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


